MEMORANDUM **
Luis Alberto Orrantia-Luna appeals from the 46-month sentence imposed following his conviction for possession with intent to distribute methamphetamine and importation of methamphetamine. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Appellant contends that he should have received a downward adjustment under U.S.S.G. § 3B1.2(a) for being a minimal participant in the offense. We conclude that the district court did not clearly err by determining that appellant was entitled to a downward adjustment for his minor role in the offense, but not to a further downward adjustment for minimal role. See United States v. Littlesun, 444 F.3d 1196, 1201 (9th Cir.2006).
Appellant also contends that he should have received a downward departure under the Guidelines for aberrant behavior. The district court correctly concluded it could not depart downward based on aberrant behavior because appellant’s convictions are for serious drug offenses. See U.S.S.G. § 5K2.20(c)(3).
We will not consider appellant’s contention under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), because he raised this contention for the first time in his reply brief. See United States v. Romm, 455 F.3d 990, 997 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.